 Case 1:16-cv-00969-RGA Document 36 Filed 06/12/19 Page 1 of 2 PageID #: 213



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                            )
BLACKBIRD TECH LLC D/B/A                    )
BLACKBIRD TECHNOLOGIES,                     )
                                            )
                  Plaintiff,                )
                                            )
                  v.                        )          C.A. No. 1:16-CV-00969-RGA
                                            )
DAMAR WORLDWIDE 4 LLC,                      )
                                            )
                  Defendant.                )
                                            )
                                            )

                                   NOTICE OF SERVICE

         PLEASE TAKE NOTICE THAT on June 12, 2019, a copy of Plaintiff’s Preliminary

Infringement Contentions was served on the following via email:

         Frank Bruno                brunof@whiteandwilliams.com
         Marc Casarino              casarinom@whiteandwilliams.com
         Michael Kassak             Kassakm@whiteandwilliams.com

                                                Respectfully submitted,

                                                STAMOULIS & WEINBLATT, LLP

Dated: June 12, 2019                             /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis (#4606)
                                                Richard C. Weinblatt (#5080)
                                                800 N. West Street Third Floor
                                                Wilmington, DE 19801
                                                (302) 999-1540
                                                stamoulis@swdelaw.com
                                                weinblatt@swdelaw.com

                                                Attorneys for Plaintiff




ME1 27871028v.1
 Case 1:16-cv-00969-RGA Document 36 Filed 06/12/19 Page 2 of 2 PageID #: 214



                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 12, 2019, I electronically filed the above documents with

the Clerk of Court using CM/ECF, which will send electronic notification of such filings to all

registered counsel.



                                             /s/Stamatios Stamoulis
                                             Stamatios Stamoulis (#4606)




                                               -2-
ME1 27871028v.1
